In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00170-CR
                           ____________________

  HAROLD GEORGE SAYRIE JR. A/K/A HAROLD SAYRIE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                          Trial Cause No. 10-10361
________________________________________________________             _____________

                          MEMORANDUM OPINION

      In this appeal, counsel for the appellant, Harold George Sayrie Jr. filed a

brief stating counsel found no arguable issues that would allow the court to reverse

Sayrie’s conviction. After reviewing the record, we agree that there are no arguable

issues that Sayrie could have raised to support his appeal. See Anders v. California,

386 U.S. 738 (1967).

      In carrying out a plea bargain agreement, Sayrie pled guilty to burglary of a

habitation, a second degree felony. See Tex. Penal Code Ann. § 30.02(a)(3), (c)(2)

                                         1
(West 2011). Under the terms of Sayrie’s plea agreement, the trial court deferred

the adjudication of Sayrie’s guilt, placed Sayrie on community supervision for

seven years, and assessed a fine a $750.00.

      Subsequently, the State filed a motion alleging that Sayrie had violated two

of the terms of the trial court’s community supervision order, and it asked the trial

court to revoke its order placing Sayrie on community supervision. At the

revocation hearing, Sayrie pled “true” to one of the alleged violations and “not

true” to the other. After conducting an evidentiary hearing, the trial court found

both of the violations alleged in the State’s motion to revoke to be true, found

Sayrie guilty of burglarizing a habitation, and sentenced Sayrie to serve twenty

years in prison.

      On appeal, Sayrie’s counsel filed a brief. The brief reflects that after counsel

evaluated the record, counsel concluded Sayrie’s appeal is frivolous. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Subsequently, we invited Sayrie to file a pro se brief, and he did so.

      After reviewing the appellate record, the Anders brief field by Sayrie’s

counsel, and the brief that was filed by Sayrie, we agree with counsel’s conclusion

that no arguable issues support Sayrie’s appeal. Because no arguable issues support

Sayrie’s appeal, we need not order the trial court to appoint new counsel to re-brief

                                          2
Sayrie’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We affirm the trial court’s judgment. 1

      AFFIRMED.



                                                 ______________________________
                                                        HOLLIS HORTON
                                                              Justice


Submitted on June 27, 2014
Opinion Delivered September 3, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      1
        Sayrie may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3